                                           1   Lea Pauley Goff (Kentucky SBN 81266)
                                               (pending pro hac vice admission)
                                           2   Spencer K. Gray (Kentucky SBN 98069)
                                           3   (pending pro hac vice admission)
                                               STOLL KEENON OGDEN PLLC
                                           4   500 West Jefferson Street, Suite 2000
                                               Louisville, KY 40202-2828
                                           5   Telephone: 502.333.6000
                                               Facsimile:    502.333.6099
                                           6   Email: lea.goff@skofirm.com
                                               Email: spencer.gray@skofirm.com
                                           7
                                               Cecily A. Dumas (SBN 111449)
                                           8   David J. Richardson (SBN 168592)
                                               BAKER & HOSTETLER LLP
                                           9   600 Montgomery Street, Suite 3100
                                               San Francisco, CA 94111-2806
                                          10   Telephone: 415.659.2600
                                               Facsimile:    415.659.2601
                                          11   Email: cdumas@bakerlaw.com
B AKER & H OSTETLER LLP




                                               Email: drichardson@bakerlaw.com
                                          12
   A TTORNEYS AT L A W
                          LOS A NGELES




                                          13
                                               Counsel for Brown-Forman Corporation
                                          14

                                          15
                                                                     UNITED STATES BANKRUPTCY COURT
                                          16
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                          17
                                                                               OAKLAND DIVISION
                                          18
                                               In re:                                        Case No. 4:20-bk-40990-RLE
                                          19
                                               FAIRN & SWANSON, INC.,                        Chapter 7
                                          20
                                                                          Debtor.            NOTICE OF APPEARANCE AND
                                          21                                                 REQUEST FOR SPECIAL NOTICE
                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                         Case: 20-40990    Doc# 88    Filed: 09/15/20   Entered: 09/15/20 17:45:57   Page 1 of 3
                                           1          PLEASE TAKE NOTICE that Brown-Forman Corporation, appearing by and through its
                                           2   counsel, Baker & Hostetler, LLP, requests that all notices given or required to be given and all
                                           3   papers served or required to be served in this case, in accordance with Rules 2002(a)(2), (3) and (7)
                                           4   and 9007 of the Bankruptcy Rules, and sections 102(1) , and 342(a), and 1109(b) of the Bankruptcy
                                           5   Code, and Rule 9010-1 of the Bankruptcy Rule for the Northern District of California, be given to
                                           6   and served upon the undersigned at the following address, telephone number and email:
                                           7          Cecily A. Dumas (SBN 111449)
                                                      David J. Richardson (SBN 168592)
                                           8          BAKER & HOSTETLER LLP
                                                      600 Montgomery Street, Suite 3100
                                           9          San Francisco, CA 94111-2806
                                                      Telephone: 415.659.2600
                                          10          Facsimile:    415.659.2601
                                                      Email: cdumas@bakerlaw.com
                                          11          Email: drichardson@bakerlaw.com
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W




                                                      Lea Pauley Goff (Kentucky SBN 81266)
                          LOS A NGELES




                                          13          Spencer K. Gray (Kentucky SBN 98069)
                                                      STOLL KEENON OGDEN PLLC
                                          14          500 West Jefferson Street, Suite 2000
                                                      Louisville, KY 40202-2828
                                          15          Telephone: 502.333.6000
                                                      Facsimile:    502.333.6099
                                          16
                                                      Email: lea.goff@skofirm.com
                                          17                  spencer.gray@skofirm.com

                                          18          PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the
                                          19   notices and papers referred to in the Rules specified above, but also includes, without limitation,
                                          20   orders and notices of any application, motion, petition, pleadings, request, complaint, or demand,
                                          21   whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail
                                          22   delivery, e-mail, telephone or otherwise, which affects or seeks to affect in any way the rights or
                                          23   interests of Brown-Forman Corporation with respect to the Debtor; (b) the Trustee; (c) Property or
                                          24   proceeds thereof in which the Debtor or the Trustee may claim an interest; (d) property or proceeds
                                          25   thereof in which Brown-Forman Corporation claims an interest; or (e) property or proceeds thereof
                                          26   in possession, custody or control of Brown-Forman Corporation.
                                          27

                                          28


                                         Case: 20-40990      Doc# 88     Filed: 09/15/20      -1-
                                                                                             Entered: 09/15/20 17:45:57        Page 2 of 3
                                           1          PLEASE TAKE FURTHER NOTICE that demand is also made that the above-referenced
                                           2   attorney be added to the Notice List for notice of all contested matters, adversary proceedings, and
                                           3   other proceedings in this chapter 7 case and/or any successor bankruptcy case.
                                           4                                               Respectfully submitted,
                                           5
                                                                                           STOLL KEENON OGDEN PLLC
                                           6                                               Lea Pauley Goff
                                                                                           Spencer K. Gray
                                           7
                                                                                           Counsel for Brown-Forman Corporation
                                           8

                                           9
                                                                                           BAKER & HOSTETLER LLP
                                          10

                                          11                                               By: /s/ David J. Richardson
                                                                                                   Cecily A. Dumas
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W




                                                                                                   David J. Richardson
                          LOS A NGELES




                                          13
                                                                                           Counsel for Brown-Forman Corporation
                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                         Case: 20-40990     Doc# 88      Filed: 09/15/20     -2-
                                                                                            Entered: 09/15/20 17:45:57        Page 3 of 3
